DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the side panels, the storage frames, the drawers, the storage plates and the storage cabinets are arranged between the two side frames” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, “the other side wall of the vacant portion” in line 7 lacks proper antecedent basis. Appropriate correction is required.

Regarding claim 4, it is unclear how the supporting portion is vertically connected to the body because the figures illustrate the supporting portion (3) horizontally connected to the body (1). Appropriate explanation or correction is required.


Regarding claim 6, “the other end” in lines 2-3 lacks proper antecedent basis. Appropriate correction is required.
Regarding claim 8, how do the “at least two side frames” related to the “side frames” previously claimed in line 1 of the claim? Are they the same or different? Appropriate correction is required. 

Claim 10 recites the limitation "the two side frames" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, is it unclear how “the side panels, the storage frames, the drawers, the storage plates and the storage cabinets are arranged between the two side frames”. Fig 1 of the applicant’s drawings how storage frames, a cabinet, drawers, and storage boards between at least four side frames not just two side frames. It is unclear how two cabinets could be vertically aligned between two side frames along with drawers, storage frames, storage boards, etc. Appropriate correction is required. 



Claim 9 is rejected as being dependent upon a rejected base claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-2, 4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen 9,888,770 in view of Huizenga 5,191,986.

Regarding claim 1, Chen discloses a side frame (annotated Fig 7 below), comprising: a frame body formed by connecting vertical columns (#1); and a plurality of supporting arms (#2) (annotated Fig 7 below) provided on the frame body; the vertical columns (#1) are provided with a plurality of mounting holes (#12 & #13) (as shown in Fig 1), two ends of each of the supporting arms (#2) are respectively connected with mounting holes (#12 & #13) of two of the vertical columns (#1) of the frame body (col 6, lines 46-59).


    PNG
    media_image1.png
    865
    781
    media_image1.png
    Greyscale


Chen has been discussed above but does not explicitly teach a horizontal bar, wherein one end of the horizontal bar of the frame body is provided with a fixing device for installing the frame body to a wall body.

Huizenga discloses a storage system (Fig 2) comprising a horizontal bar (annotated Fig 2 below), wherein one end (right end) of the horizontal bar (annotated Fig 2 below) of the frame body (storage system) is provided with a fixing device (Fig 2, screw #16d) for installing the frame body (storage system) to a wall body (as shown in Fig 2).


    PNG
    media_image2.png
    587
    1042
    media_image2.png
    Greyscale



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach a horizontal bar (Huizenga, annotated Fig 2 above) to the side frame (Chen, annotated Fig 7 above) having screws (Chen, Fig 2, #16) in order to secure the side frame  (Chen, annotated Fig 7 above) to a closet wall. 

Regarding claim 2, modified Chen discloses the side frame wherein each of the supporting arms (Chen, #2) comprises a body; a supporting portion (Chen, annotated Fig 1 below) for installing a board; and a first tab (Chen, annotated Fig 1 below) and a second tab (Chen, annotated Fig 1 below) for engaging the mounting holes (Chen, Fig 1, #12 & #13) of the vertical columns (Chen, #1) of the frame body; the body is provided with a vacant portion (Chen, annotated Fig 1 below) for the second tab (Chen, annotated Fig 1 below) to be engaged with a vertical column (Chen, #1) of the frame body; the supporting portion (Chen, annotated Fig 1 below) is connected to the body; 


    PNG
    media_image3.png
    763
    1131
    media_image3.png
    Greyscale



Regarding claim 4, as best understood, modified Chen discloses the side frame wherein the supporting portion (Chen, annotated Fig 1 above) is vertically connected to the body (Chen, #2) and integrally formed with the body (Chen, #2); the supporting 


Regarding claim 8, modified Chen discloses a storage rack (Chen, Fig 7) with side frames (Chen, annotated Fig 7 below), comprising at least two side frames (Chen, annotated Fig 7 below) and a plurality of boards (Chen, annotated Fig 7 below) (Chen, #4); each of the side frames (Chen, annotated Fig 7 below) comprises a frame body formed by connecting vertical columns (Chen, #1) and a horizontal bar (Huizenga, annotated 2 above); and a plurality of supporting arms (Chen, annotated Fig 7 below) (Chen, #2) provided on the frame body; the vertical columns (Chen, #1) are provided with a plurality of mounting holes (Chen, Fig 1, #12 & #13), two ends of each of the supporting arms (Chen, annotated Fig 7 below) (Chen, #2) are respectively connected with mounting holes (Chen,  #12 & #13) of two of the vertical columns (Chen, #1) of the frame body (as shown in Chen, Fig 7); one end (right end) of the horizontal bar (Huizenga, annotated 2 above) of the frame body is provided with a fixing device (Huizenga, #16, screws) for installing the frame body to a wall body; each of the boards (Chen, annotated Fig 7 below) (Chen, #4) is arranged between the two side frames (Chen, annotated Fig 7 below), and is detachably connected with the supporting arms (Chen, annotated Fig 7 below) (Chen, #2) on the two side frames (Chen, annotated Fig 7 below), respectively.


    PNG
    media_image4.png
    945
    1095
    media_image4.png
    Greyscale



Regarding claim 9, modified Chen discloses the storage rack with side frames (Chen, annotated Fig 7 above) wherein each of the supporting arms (Chen, annotated Fig 7 above) (Chen, #2) is provided with a protruding part (Chen, #231); and each of the boards (Chen, annotated Fig 7 above) (Chen, #4) is provided with a through hole (Chen, #41); each of the boards (Chen, annotated Fig 7 above) (Chen, #4) is connected to a protruding part (Chen, #231) via its through hole (Chen, #41) so that the boards (Chen, annotated Fig 7 above) (Chen, #4) and the supporting arms (Chen, annotated Fig 7 above) (Chen, #2) are detachably connected.

10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen 9,888,770 and Huizenga 5,191,986; and further in view of Ahart 2016/0235195.

	Regarding claim 10, as best understood, Chen discloses another embodiment (Fig 9) of a storage rack comprising drawers (Fig 9, #6) and storage cabinets (Fig 9, #7).

Modified Chen has been discussed above but does not explicitly teach the storage rack with side frames further comprising side panels, storage frames, and storage plates; the side panels are connected to the vertical columns of the side frames and are located between two vertical columns; the storage frames are connected to side panels of the two side frames and is arranged between the two side frames; the drawers, the storage plates and the storage cabinets are respectively connected to the vertical columns of the two side frames and are arranged between the two side frames.

Ahart discloses a storage rack (Fig 10) with side frames (Fig 10, #110) further comprising side panels (Fig 8, #830), storage frames (Figs 8 & 10, #140), and storage plates (Fig 10, #130); the side panels (Fig 8, #830) are connected to the vertical columns (Fig 8, #110) of the side frames (Fig 8, #110) and are located between two vertical columns (Fig 8, #110); the storage frames (Figs 8 & 10, #140) are connected to side panels (Fig 8, #830) of the two side frames (Fig 8, #110), and is arranged between the two side frames (Fig 8, #110); and the storage plates (Fig 10, #130) are respectively 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach drawers (Chen, Fig 9, #6), storage cabinets (Chen, Fig 9, #7), side panels (Ahart, Fig 8, #830), storage frames (Ahart, Figs 8 & 10, #140), and storage plates (Ahart, Fig 10, #130) between the side frames (Chen, annotated Fig 7 above) of modified Chen in order to store and organize more objects on the storage rack of modified Chen. 



Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631